Citation Nr: 0515238	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  98-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1987 to October 
1995.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating 
determination of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2000, the Board remanded this matter for further 
development.  In June 2003, the Board denied service 
connection for PTSD.  Thereafter, the veteran appealed this 
matter to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2004 Joint Remand, the General 
Counsel for VA and the veteran's attorney requested that the 
June 2003 Board decision be vacated and that the matter be 
remanded to the Board for further action in conjunction with 
the Joint Remand.  In October 2004, the Court vacated the 
June 2003 Board decision and remanded the matter to the Board 
for compliance with the instructions in the Joint Remand.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board's September 2000 remand directed that the following 
actions be performed:

-.  The RO should forward a copy of this 
remand along with copies of the statement 
concerning claimed stressors received 
from the veteran in January 1999, the 
transcript of his testimony at a personal 
hearing in August 1999, the magazine and 
book excerpts which he submitted in 
support of his claim, and his United 
States Marine Corps personnel records to 
the Commandant, Headquarters, United 
States Marine Corps, ATTN: MMRB-16, 
Quantico, VA 22134-0001, in an attempt to 
verify any combat or claimed stressor 
which may have occurred during active 
duty.  Any information obtained is to be 
associated with the claims file.  

-.  Following a receipt of a response for 
the Marine Corps, and the completion of 
any additional development warranted or 
suggested by that agency, the RO should 
prepare a report detailing the nature of 
any combat action, or inservice stressful 
event, verified by the Marine Corps.  If 
no combat by the veteran's unit during 
Operation Provide Comfort has been 
verified and no stressor claim by the 
veteran to have occurred during Operation 
Provide Comfort has been verified, the RO 
should so state in its report.  The 
report is then to be added to the claims 
file.  

In the October 2004 Joint Remand, it was noted that there was 
no indication that the RO prepared any type of report 
detailing the veteran's verified stressors or lack thereof.  
It was indicated that a remand was necessitated by the 
Court's holding in Stegall v. West, 11 Vet.App. 268, 271 
(1998).  The Joint Motion also indicated that VA and the 
appellant were in agreement that such report should consider 
all evidence pertinent to the alleged stressors, not just 
evidence received from the Marine Corps.  The Court Order 
essentially incorporated these directives and the case must 
now be returned to the RO for compliance. 

The Board also observes that subsequent to the Board's June 
2003 decision, the veteran requested that his claim be 
reopened in June 2004.  In support of his request, the 
veteran submitted numerous statements from individuals who 
claimed to have served with the veteran.  These individuals 
reported various incidents to which the veteran was exposed 
during his period of service.  

In conjunction with the request to reopen, the veteran was 
afforded a VA examination in October 2004.  The October 2004 
VA examiner, following a thorough review of the veteran's 
claims folder, indicated that with regard to the veteran's 
military stressor, the veteran stated that he was in Iraq 
Operation for a period of six to seven months in 1991.  He 
noted that the veteran witnessed "a lot of killing and dying 
and that he was in the middle of the cross fire often 
times".  The examiner stated that it was his opinion that 
this constituted his military-related stressor.  A diagnosis 
of PTSD was rendered at that time.  

In view of the additional evidence received subsequent to the 
June 2003 vacated decision, the Board believes that 
development (in addition to the Court required development) 
is also required.  The additional development includes 
verification of the service of those individuals who 
submitted statements on behalf of the veteran in May 2004.  
B. H., D. T., and M. S., all claimed to have served with the 
veteran during his period of service in Iraq.   They have 
each provided the units that they were attached to while they 
served with the veteran.  Attempts should be made to verify 
the service of each of these individuals with a determination 
being made as to whether each served with the veteran during 
his time period in Iraq.  The Board notes that D. T. claims 
to have been the Commander of the 5th Platoon, 2nd Force 
Reconnaissance Company, 24th Marine Expeditionary Unit (MEU) 
during Operation Provide Comfort in 1991.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should take appropriate action 
to verify the service of B. H., D. T., 
and M. S. (who submitted May 2004 letters 
on behalf of the veteran and who provided 
the units that they were assigned to).  
Reference is to be made to their May 2004 
letters for the purpose of identifying 
their respective units and times of 
service.  

2.  The RO should then prepare a report 
detailing the nature of any combat action 
or inservice stressful event.  The report 
should consider all evidence pertinent to 
the alleged stressors, not just evidence 
received from the Marine Corps.  In 
determining whether an alleged stressor 
has been verified, the RO should consider 
Pentecost v. Principi, 16 Vet.App. 124 
(2002).  If no combat during Operation 
Provide Comfort has been verified and no 
stressor claimed by the veteran has been 
verified, the RO should so state in its 
report.  The report is then to be added 
to the claims file.

3.  After completion of the above, the RO 
should review the expanded record, and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




